                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                         20 Civ. 5583 (AKH)

  UNITED STATES DEPARTMENT
  OF HEALTH AND HUMAN
  SERVICES, et al.,

                          Defendants.



                   MOTION FOR LEAVE TO WITHDRAW AS COUNSEL


       Pursuant to Local Civil Rule 1.4, I, Elena Goldstein, respectfully ask this Court for leave

to withdraw as counsel for the State of New York due to my pending departure from the New

York State Office of the Attorney General. Other attorneys, including Travis England, Fiona J.

Kaye, and Marissa Lieberman-Klein, will continue to represent the State of New York as the

case proceeds. My withdrawal as counsel will not cause disruption to the proceeding and will not

involve assertion of a charging or retaining lien.

 DATED: January 15, 2021                        Respectfully submitted,

                                                LETITIA JAMES
                                                Attorney General of the State of New York

                                                By: /s/ Elena Goldstein
                                                Elena Goldstein
                                                 Deputy Chief, Civil Rights Bureau
                                                Office of the New York State Attorney General
                                                28 Liberty Street
                                                New York, NY 10005
                                                Phone: (212) 416-6201
                                                Elena.goldstein@ag.ny.gov



                                                     1
